Citation Nr: 1714457	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-24 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative arthritis, status post L5-S1 laminectomy with a residual surgical scar.

2. Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3. Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1981 to July 1981, with additional service in the United States Marine Corp Reserve from August 1981 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the Veteran's lumbar spine disability and assigned an initial 10 percent rating, effective June 5, 2007.

During the course of the appeal, in a December 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 20 percent for the Veteran's lumbar spine disability, effective June 5, 2007, and awarded separate 10 percent ratings for right and left lower extremity radiculopathy associated with such disability, effective June 5, 2007.  While the Veteran did not enter a notice of disagreement as to the propriety of the assigned initial ratings for his bilateral lower extremity radiculopathy, such issues are part and parcel of his claim for entitlement to a higher initial rating for his lumbar spine disability as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. Furthermore, as the Veteran has alleged that his lumbar spine disability and associated neurological disabilities render him unemployable, the issue of entitlement to a TDIU was likewise included as part and parcel of his claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge. A hearing transcript is associated with the record. At such time, the Veteran waived AOJ consideration of the evidence associated with the record since the July 2012 supplemental statement of the case. 38 C.F.R. 
§ 20.1304(c). Thereafter, additional evidence, to include VA treatment records, was associated with the record and the Veteran did not waive AOJ consideration of such evidence. However, since the Veteran's claims are being remanded, the AOJ will have the opportunity to consider the newly received evidence in the readjudication of such claims.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board finds that the Veteran's claims for higher initial ratings for his lumbar spine disability and associated radiculopathy of his bilateral lower extremities must be remanded in order to afford him a contemporaneous VA examination to assess the current nature and severity of such disabilities. In this regard, the record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his back disability in September 2011. Since that time, the Veteran has noted an increase in the severity of his symptoms. In this regard, he testified at the June 2015 Board hearing of an increase in back spasms and pain, and additional limitation of motion, as well as an increase radiating pain, numbness, and a burning sensation, which has resulted in increased falls. Furthermore, at the June 2015 Board hearing, and in recent VA treatment records, it is noted that the Veteran has current diagnoses of a neurogenic bladder and bowel. However, as the Veteran also has a diagnosis of multiple sclerosis, which is not service-connected, there is some question as to whether his neurologic symptoms are related to such disorder, or his service-connected back and leg disabilities. Therefore, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his lumbar spine disability and associated radiculopathy of his bilateral lower extremities. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, a remand is also required so that range of motion testing can be conducted pursuant to a recent decision issued by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016). In this regard, the Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia, 28 Vet. App. at 158. Upon a review of the previous VA examinations performed in October 2009, August 2010, and September 2011, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted, or was not necessary. Therefore, a remand is also necessary in order to afford the Veteran a new VA examination so as to address such inquiries, to include a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

With respect to the Veteran's claim for entitlement to a TDIU claim, the Board finds that such claim is inextricably intertwined with the claims remanded herein, the outcomes of which could possibly have bearing on whether the Veteran meets the schedular criteria for TDIU benefits during the entirety of the appeal. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Thus, adjudication of the Veteran's TDIU claim must be deferred.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained. In this regard, he has testified that he receives treatment through the VA facility in Miami, Florida. A review of the record reveals that records from April 2007 to June 2012 and September 2015 to March 2017 are on file. While the Veteran has submitted select records dated in 2013, it does not appear that complete VA treatment records dated from June 2012 to September 2015 and from March 2017 to the present have been obtained. Similarly, while the Veteran has submitted a March 2011 letter from VA's vocational rehabilitation program indicating that it was not feasible for him to participate in a program that would return him to gainful employment, it does not appear that his vocational rehabilitation folder has been associated with the record. Therefore, all identified records, to include complete VA treatment records and the vocational rehabilitation folder, should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include complete VA treatment records dated from June 2012 to September 2015 and from March 2017 to the present, and his VA vocational rehabilitation folder.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine disability and associated bilateral lower extremity radiculopathy. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify the current nature and severity of all manifestations of the Veteran's lumbar spine disability.  The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's lumbar spine disability conducted in October 2009, August 2010, and September 2011.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner is requested to indicate whether intervertebral disc syndrome related to the Veteran's service-connected lumbar spine disability is present. If so, the examiner should the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner is also requested to indicate whether the Veteran's lumbar spine disability results in any objective neurologic impairments other than bilateral lower extremity radiculopathy and, if so, the nature and severity of such neurologic impairment.  In this regard, the examiner should offer an opinion as to whether the Veteran's lumbar spine disability results in his neurogenic bladder and/or bowel.

Further, with regard to the Veteran's right and left lower extremity radiculopathy, the examiner should identify the nature and severity of such impairments. In this regard, the examiner is requested to indicate whether the Veteran's bilateral sciatic nerve impairment results in mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis of the sciatic nerve. 

The examiner should also describe the nature and severity of all surgical scars associated with the Veteran's lumbar spine disability, to include whether such are painful.

The examiner should comment upon the functional impairment resulting from the Veteran's lumbar spine disability with associated neurologic disabilities of right and left lower extremity radiculopathy.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the July 2012 supplemental statement of the case. If any benefit sought remains denied, issue the Veteran a supplemental statement of the case. An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




